MEMORANDUM**
Manuel Cabrera-Ortiz appeals the sentence imposed following his jury conviction for being a deported alien found in the United States in violation of 8 U.S.C. § 1326.
*610Cabrera-Ortiz contends that the district court erred in denying him a downward adjustment for acceptance of responsibility pursuant to U.S.S.G. § 8E1.1. The district court adopted the finding of the presentence report, which concluded that Cabrera-Ortiz did not demonstrate acceptance of responsibility where he did not admit his guilt to law enforcement officials, and provided a false name when initially contacted by agents. Because Cabrera-Ortiz failed to clearly demonstrate acceptance of responsibility, the district court did not clearly err by denying the adjustment. See United States v. Cortes, 299 F.3d 1030, 1037 (9th Cir.2002); United States v. Burrows, 36 F.3d 875, 883 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.